    Case 4:21-cr-00009 Document 71-10 Filed on 06/21/21 in TXSD Page 1 of 2

                                                       U.S. Department of Justice
                                                       Tax Division




                                                       Western Criminal Enforcement Section
                                                       P.O. Box 972                     202-514-5762 (v)
                                                       Washington, D.C. 20044           202-514-9623 (f)
                                                   May 13, 2021

VIA EMAIL
The Chambers of
The Honorable George C. Hanks
United States District Court Judge
For the Southern District of Texas
ATTN: Gabrielle Clair, Case Manager
               Re:     United States v. Robert T. Brockman, 4:21-cr-009-GCH
Dear Judge Hanks:

        The government provides this letter pursuant to Court Rule 6(E)(1) and respectfully
requests a conference with the Court on the issue discussed herein. The government represents
that on May 10 and 11 and 12, 2021 it conferred with Defendant’s counsel about the
government’s intent to follow up on its previous motion for Orders from the Court under Rule
17(c)(1), in preparation of the competency hearing of the Defendant on September 13, 2021, to
include the witnesses listed below. (Dkt. No 26 – Government’s Initial Motion). Initially,
Defendant’s counsel declined to join the government in a joint letter to the Court. On May 12th
Defendant’s counsel changed its mind and agreed to send a joint letter to the Court. The
morning of May 13th, the government drafted this letter encompassing both parties’ positions for
defense counsel’s review. This letter includes two paragraphs, without edits, written by defense
counsel outlining their position on the issue herein. Government counsel also informed
Defendant’s counsel by email that due to the need for expediency government counsel intended
to send this letter to the Court at Noon EDT on May 13, 2021. As of 12:40pm EDT, Defendant’s
counsel had not responded.

        In addition to the witnesses listed in its initial motion under R. 17(c)(1), Dkt. No. 26, the
government now seeks additional Orders under R. 17(c)(1) for the witnesses listed below. These
witnesses have already been served with hearing subpoenas with the original hearing date, and
are now being served with new hearing subpoenas containing the new date. The government
takes the position that these entities and individuals possess evidence relevant to the issue of
Defendant’s competency, and should produce that evidence in a timely fashion for effective use
by the government and the Court during the competency hearing. The government notes that
because Defendant’s counsel has not filed a motion to quash any of the government’s subpoenas,
the only issue before the Court is whether the subpoenaed parties need to respond in a more
timely manner.

       The government has the burden to prove by a preponderance of the evidence that
Defendant is competent to stand trial. United Stats v. Hutson, 821 F.2d 1015, 1018 (5th Cir.
1987). In meeting its burden, there is nothing in the statute, 18 U.S.C. § 4241, or the case law,
    Case 4:21-cr-00009 Document 71-10 Filed on 06/21/21 in TXSD Page 2 of 2

                                                 -2-
that limits the government only to the medical reports Defendant attached to his motion for a
competency hearing. The evidence the government has subpoenaed relates to Defendant’s
professional actions, behavior, mental acuity, and professional and personal interactions with
third parties from 2018 to the present. These issues are all relevant to Defendant’s competency
to stand trial, especially since he remained the Chief Executive Officer of a multibillion-dollar
software company (Reynolds & Reynolds) until November 2020. The government is not seeking
evidence directly related to the underlying charges in the Indictment. The gravamen of the
charges in the Indictment involve allegations of tax evasion, and wire fraud involving the entities
Point Investments Ltd, and Edge Capital, and others, from 2000 to 2018. The overlap between
the charges in the Indictment and the evidence the government is seeking with these subpoenas is
minimal at best, and for the most part, temporally distinct.


      Amegy Bank                                           Lai, Eugene
      Baylor College of Medicine                           Moss, Craig
      Burnett, Robert                                      Universal Computer Systems Holding
      Chandler, Bart                                       University of Texas Health & Science
      Jackson, James                                       Yudofsky, Stuart

        The defendant does not object to Rule 17(c) subpoenas being issued to Dr. Stuart
Yudofsky and Dr. Eugene Lai, for the same reason the defendant did not oppose the
government’s request with respect to eight of the ten physicians listed in the Motion—they are
treating physicians related to the defendant’s dementia. The defendant objects to Rule 17(c)
subpoenas for the other individuals and entities listed above, at this time, because (1) they are
non-medical professionals; (2) they are nowhere referenced in the government’s Motion and
therefore the government has not explained why they possess information that is specific,
relevant and admissible as required by Rule 17 and United States v. Nixon, 418 U.S. 683 (1974);
(3) the information will not be obtained for review by the government’s experts in advance of
next week’s testing (which was the stated reason for the Motion in the first instance); and (4) the
defendant seeks the opportunity to respond in writing to any request for information from these
individuals and entities.

        Although the defendant believes orderly briefing will best aid the Court in determining
these issues, the defendant does not oppose the government’s request for a conference.

                                                     Very truly yours,

                                                     DAVID A. HUBBERT
                                                     ACTING ASSISTANT
                                                     ATTORNEY GENERAL

                                                     s/ Corey J. Smith
                                                     COREY J. SMITH
                                                     Senior Litigation Counsel
                                                     Mass. Bar No. 553615
                                                     Corey.smith@usdoj.gov
                                                     Tele: 202-514-5230
